Citation Nr: 1507763	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1974. 



This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that granted service connection for depressive disorder, secondary to service-connected coronary artery disease, and assigned an initial 30 percent rating.  

The Veteran requested a hearing before the Board when he submitted the substantive appeal in December 2007.  The Veteran was notified in a letter dated in March 2010 that he was scheduled for a hearing before the Board in April 2010.   The Veteran apparently requested the hearing be rescheduled and he was notified in a May 2010 letter that he was scheduled for a hearing before the Board in June 2010.  The Veteran failed to report for the hearing and the request for a hearing is considered withdrawn.  38 U.S.C.A. § 20.704 (d) (West 2014). 

In September 2011 and in April 2014, the Board remanded this claim for additional development.  


FINDINGS OF FACT

Since the January 30, 2006 effective date of the grant of service connection, the Veteran's depressive disorder was manifested, primarily, by chronic sleep disturbance, irritability, anger (with some thoughts of harm to others, with no active intent), passive suicidal ideation (with no intent), hyperarousal, concentration and attention disturbances, some avoidance behaviors and some periods of social isolation, fair insight and judgment, depressed mood, periodic notations of panic attacks and anxiety and hallucinations, helplessness, and hopelessness, collectively resulting in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating for depressive disorder, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in May 2006 and August 2006 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The Veteran's depressive disorder is currently rated as 30 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A May 2005 private medical record notes that the Veteran complained of fatigue, inability to sleep, and that he was irritable and the symptoms had been getting progressively worse.  

VA mental health records dated from January 2006 to July 2006 show that the Veteran was seen with complaints of being easily angered; feeling like he could hurt someone, but no intent to act; depression; difficulty concentrating; memory problems; irritability; increasing anxiety; insomnia; one notation that he had thoughts of "ending it all," but with no specific plans for suicide; passive suicidal ideation; depressed mood; hyperarousal; thoughts of harming others, but no intent to act; re-experiencing symptoms; avoidance behaviors; markedly diminished interest in significant activities; feelings of detachment or estrangement from others; sense of a foreshortened future; sleep difficulties; hypervigilance; and exaggerated startle response.  The Veteran was noted as very reluctant to tell a therapist that he heard voices and alluded to the fact that they may tell him to do something to others or to himself, but he was very vague.  He was noted as well groomed, and thought processes and content were appropriate.  He was alert and well oriented, with mood dominated by frustration and anger.  Affect was intense and highly charged,  He was diagnosed with adjustment reaction, mixed; adjustment disorder with depressed mood; rule out major depression-single episode; and rule out posttraumatic stress disorder.  

A July 2006 VA mental health record notes that the Veteran stated he continued to improve in mood and general sense of well being.  His anger had subsided and he said it had been helpful to have his financial future back in focus.  He continued to take prescribed medications.  The VA psychiatrist noted that the Veteran appeared to be in good spirits and his previous irritability had largely subsided.   He was not a current threat to himself or others.  He would follow up on an as needed basis.  

An October 2006 VA psychiatric examination report shows that the Veteran had been married and divorced three times.  He was noted as dressed casually, having a full range of affect, and being fully oriented with no problems in short or long term memory.  It was noted that the Veteran had had suicidal thoughts, which prompted him to come to the Denver VA mental health clinic for therapy earlier in the year.  There was no indication of hallucination or delusions other than his admission to his psychotherapist that he occasionally heard voices.  The Veteran had nightmares about a stressor event from service, but there was no other strong evidence that he had posttraumatic stress disorder.   The examiner concluded that the Veteran's anger was directly secondary to depressive disorder that he had secondary to cardiac deficits.  This depressive disorder was causing moderate emotional impairment, but not occupational impairment, which stemmed from medical issues. 

A January 2007 VA medical record notes that the Veteran reported more trouble sleeping and more flares in temper recently.  He stated that his financial difficulties were better and he had good friends.  He worked as a greeter at Walmart where he had to be friendly and he thought that helped his mood.  The VA physician urged the Veteran to return to the psychology department for help with anger management.  

A January 2007 VA mental health record shows that the Veteran had become more irritable and outright angry recently.  He found himself blowing up for insignificant reasons and was thinking how enjoyable it would be to smack somebody.  He realized this was abnormal and wanted to get back control.  Sleep had been problematic again.  

In a March 2007 letter, the Veteran stated that he had a lot of trouble sleeping and had anger management problems even with medication.   He had a lot of trouble keeping track of things and could not keep a relationship due to outbursts of anger and hostility.  He had flashbacks and bad dreams.  

In the December 2007 substantive appeal, the Veteran stated he had panic attacks more than once a week, and problems with complex instruction and short and long term attention span.  He stated that his motivation was limited as were his social relations.  He also stated that he forgot to bathe.  

An October 2012 VA psychiatry note shows that the Veteran continued to isolate.  He went out on his boat or stayed home.  He liked to travel and went to Pennsylvania, or New Hampshire, or drives to Miami.  In the summer, he sometimes went to France.  The Veteran continued to have problems with sleeping and usually slept four hours.  He took Trazodone, which he stated did not help with sleep.  The Veteran continued with chronic posttraumatic stress nightmares, flashbacks, and startle response.  He had some break through depression.  Mental status evaluation noted that the Veteran's interview behavior was withdrawn and insight was fair.  Everything else was normal.  He was diagnosed with posttraumatic stress disorder and a GAF score of 60 was assigned.  

A February 2013 VA psychiatric note shows that the Veteran was accompanied by his granddaughter.  He just came back from a 14 day cruise with his new girlfriend with plans to travel in April and May.  He described "a little bit of depression" and irritability leading to anger.  He blamed his mood mostly on lack of sleep.  He continued having insomnia, falling asleep during the day, and some days only having cat naps.  He stated that he did not take Zoloft every day.  He was encouraged to take his medicine every day, as prescribed.  Mental status examination was normal, except concentration was noted as fair.  He was anxious, with fair judgment and insight.  He was diagnosed with PTSD and a GAF score of 60 was assigned.

A June 2013 VA medical record notes that the Veteran and his girlfriend went on a 30 day trip and had a wonderful time.  He and girlfriend were going on a relocation cruise in November.  The Veteran continued to have difficulty sleeping and irritability.  Mental status examination was normal.  Only insight was noted as fair.  The diagnosis was PTSD and a GAF score of 60 was assigned. 

An April 2014 VA medical record notes that the Veteran stated his daughter came to visit and the family went to Disney for a week.  He denied suicidal ideation.  He stated he had been having some irritability, especially around other people, problems sleeping, difficulty falling asleep, nightmares, sweats, and anxiety with nightmare.  He got about three hours sleep per night.  He continued to work on his boat.  Mental status examination was normal, except the Veteran stated he had decreased short term memory, mood was depressed, and insight was fair.  

A May 2014 VA mental health examination report shows that the Veteran was diagnosed with chronic adjustment disorder with depressed mood.  The examiner noted that the Veteran's symptoms were unlikely to subside as his medication issues were persistent and most likely would continue to cause impairment in his life.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran stated that he had a daughter with whom he got "along with okay" and they spoke monthly.  He had a nonexistent relationship with multiple step-children from previous marriages.  He had a girlfriend, but he described the relationship as "rocky" as he felt that he did better by himself.  He occasionally socialized with his neighbor, but denied any other social involvement.  He preferred to be alone.  He liked to go fishing, read books, and watch television most of the day.  He used to like to travel, but felt he had lost his "oomph" and had not travelled or cruised in the last year.  The Veteran stated that he stopped going to the VA mental health clinic and followed up with VA psychiatry every six months for medication that was prescribed for depression and sleeplessness. 

Mental status examination revealed that the Veteran was oriented, and was adequately dressed and groomed.  He had normal speech.  Mood was "irritated" and affect was congruent with reported mood, based on demeanor and conversational content.  Memory was intact, with no deficits in concentration demonstrated.  The Veteran was not reporting any hallucinations or delusions,  and insight and judgment ere fair.  The Veteran endorsed chronic depressed mood because he was "sick of being sick."  He felt irritable most of the day and was admittedly short with medical professionals as he was "tired of being asked how I'm feeling and being thanked for my service."  He noted feeling extremely frustrated with the constant need for medical visits and sometimes felt like just "giving up."  He denied any thoughts of suicide.  The Veteran felt he was tired most of the day and took frequent naps.  He noted nightmares two to three times a week and he awoke sweaty, and out of breath.  On a typical day, he went to a restaurant for most of his meals, walked his dog, read books, watched news on television, took naps, and visited with his girlfriend for a few days every other week.  The Veteran described the following symptoms associated with depression:  withdrawal, anhedonia, depressed mood, irritability, low energy, poor sleep, forgetfulness, decrease in appetite, helplessness, hopelessness, and apathy.  He denied suicidal ideations.  Symptoms occurred daily, most of the day, and worsened with increase in medical problems.  The severity of his symptoms was noted as moderate.   He denied symptoms of anxiety, panic, and mania.  

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998). Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, such as posttraumatic stress disorder, all relevant signs and symptoms have been attributed to the service-connected depressive disorder.  The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that his service-connected depressive disorder more nearly approximates an initial 50 percent rating, but not higher, from the January 30, 2006, effective date of service connection.  38 C.F.R. § 4.7 (2014).

In assigning an initial 50 percent rating for the Veteran's depressive disorder from the January 30, 2006, effective date of service connection, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In that regard, since the January 30, 2006, effective date of service connection, the Veteran's depressive disorder symptoms were manifested, primarily, by:  chronic sleep disturbance, irritability, anger (with some thoughts of harm to others, with no active intent), passive suicidal ideation (with no intent), hyperarousal, concentration and attention disturbances, some avoidance behaviors and some periods of social isolation, fair insight and judgment, depressed mood, periodic notations of panic attacks and anxiety and hallucinations, helplessness, and hopelessness.   The Board finds that this symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that since the January 30, 2006, effective date of service connection, the medical evidence does not support a finding of suicidal intentions (other than periodic ideation); obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Symptomatology commensurate with a 100 percent schedular evaluation, demonstrating total occupational and social impairment, is also not shown (to include consideration of occasional reports of hallucinations, which is not of such severity, that is, of a persistent nature, to warrant a higher rating).

Furthermore, while the Veteran's reports of irritability suggest some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 , (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported effective relationships with a girlfriend and a daughter, as evidenced by various vacations.  Further, he eats many of his meals in restaurants surrounded by unknown individuals, which would not be expected in someone with more severe deficiencies in social impairment.  The Veteran also indicated that his position as a greeter at Walmart helped with his mood.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of social impairment.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 60 that have repeatedly been assigned during the entire appeal period, alone, do not support the assignment of any higher rating during the period in question.

According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).

According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupation, or school functioning (e.g., few finds, conflict with peers or co-workers).  In this case, the GAF scores of 60 are indicative of symptoms consistent with the 50 percent disability rating being granted.  The Board reiterates, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown since the January 30, 2006, effective date of service connection are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, regardless of the GAF scores. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of an initial 50 percent rating since the January 30, 2006, effective date of service connection for a psychiatric disability.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995). The record does not show that the Veteran has been hospitalized for depressive disorder.  There is no objective evidence showing that depressive disorder has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Therefore, the disability picture for depressive disorder is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial 50 percent rating, but not higher, for depressive disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


